Citation Nr: 1216276	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  08-33 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for major depression.  

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right shoulder disorder.  

3.  Entitlement to a rating in excess of 20 percent for lumbosacral strain. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to June 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied a claim for major depression, declined to reopen the claim for a right shoulder disorder, and granted a 20 percent evaluation for lumbosacral strain effective September 25, 2007.  

The Board sent the Veteran a letter in February 2012 informing him that there appeared to be some discrepancy regarding representation and requesting clarification.  The Veteran clarified that he was represented by the Disabled American Veterans.  See March 2012 VA Form 21-22.

The claim for service connection for major depression, the reopened claim for service connection for a right shoulder disability, and the claim for a rating in excess of 20 percent for lumbosacral strain, to include the issue of entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  An unappealed June 1995 rating decision denied a claim for entitlement to service connection for a right shoulder disorder on the basis that there was no evidence of a permanent residual or chronic disability shown by the service or post-service evidence.  

2.  Additional evidence received since June 1995 on the issue of service connection for a right shoulder disorder is new and material as it raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The June 1995 rating decision that denied the claim for entitlement to service connection for a right shoulder disorder is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).  

2.  New and material evidence has been submitted to reopen the claim for entitlement to service connection for a right shoulder disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for a right shoulder disorder.  See e.g., September 2007 VA Form 21-4138.  The RO has declined to reopen the claim and has continued the denial issued in a previous final decision.  See December 2007 rating decision.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

A rating decision issued by the RO in June 1995 denied a claim for entitlement to service connection for a right shoulder disorder on the basis that there was no evidence of a permanent residual or chronic disability shown by the service or post-service evidence.  The RO notified the Veteran of this decision by letter dated in June 1995, but he did not appeal.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).  An unappealed determination of the Agency of Original Jurisdiction (AOJ) is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a).

The Veteran filed a claim to reopen in September 2007, and this appeal ensues from the December 2007 rating decision issued by the RO in San Juan, Puerto Rico, which declined to reopen the claim on the basis that no new and material evidence had been submitted.  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).    

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Evidence added to the record since the RO's June 1995 rating decision includes a November 2006 magnetic resonance imaging (MRI) report of the right shoulder containing a conclusion of suspected inferior glenoid labrum tear, a private medical record dated May 2007 containing a diagnosis of right shoulder osteoarthritis, an October 2007 VA record containing a pre-operative diagnosis of right shoulder capsulitis, and a May 2008 VA treatment record in which the Veteran referred to having chronic right shoulder pain since an injury in service.  These records are new, as they were not of record when the RO issued its June 1995 rating decision.  They are also material because they are evidence of a chronic shoulder disability and raise a reasonable possibility of substantiating the claim.  

Having found that new and material evidence has been presented, the claim for entitlement to service connection for a right shoulder disorder is reopened for review on the merits.  For the reasons discussed below, additional development of the evidence is needed to decide the reopened claim. 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  With regard to claims to reopen finally disallowed claims, the VA's duties require notice of the evidence needed to reopen the claim as well as the evidence to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  As the issue of whether new and material evidence has been submitted to reopen the claim for service connection for a right shoulder disorder has been resolved in the Veteran's favor, any error in notice required by Kent is harmless error and analysis of whether VA has satisfied its other duties to duties to notify and assist is not in order. 

ORDER

The claim for service connection for a right shoulder disorder, is reopened.  To this extent only, the appeal is granted. 


REMAND

The Board finds that additional development is needed.  As an initial matter, the Veteran's reopened claim for service connection for a right shoulder disorder has not been adjudicated by the AOJ in the first instance.  Consequently, due process mandates that this matter be remanded.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination will be provided or a medical opinion obtained if review of the evidence of record reveals that an examination or opinion is necessary for a decision to be rendered.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As noted above, a November 2006 MRI report of the right shoulder contains a conclusion of suspected inferior glenoid labrum tear, a May 2007 private medical record contains a diagnosis of right shoulder osteoarthritis, an October 2007 VA record contains a diagnosis of pre-operative diagnosis of right shoulder capsulitis, and the Veteran referred to having chronic right shoulder pain since an injury in service in a May 2008 VA treatment record.  Given the foregoing, the Board finds that a medical examination is necessary for the purpose of determining whether the Veteran has a current right shoulder disorder that is related to service.

It appears that there are outstanding VA treatment records.  Records from the San Juan VA Medical Center and associated outpatient treatment centers dated between September 1994 and October 2007 and between December 2007 and March 2008 are not of record.  The Veteran also appears to have received treatment at the VA outpatient clinic in Broward, Florida.  The claims folder does not contain any records from this facility.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In light of the foregoing, the claims must be remanded in order for the RO/AMC to obtain the Veteran's complete treatment records from the VA outpatient clinic in Broward, Florida, and records from the San Juan VA Medical Center dated between September 1994 and October 2007, between December 2007 and March 2008, and since September 2009.  

Entitlement to a TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met). 

The Veteran has raised the issue of unemployability due to his back disability.  See October 2007 VA joints examination report.  On remand, the RO/AMC must send the Veteran a letter that complies with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011), regarding his claim for entitlement to a TDIU.  

The Veteran's back disability was last examined in August 2009, almost three years ago.  When a Veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the Veteran's current condition, the VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  In light of the foregoing, the Board finds that the Veteran should be afforded a contemporaneous VA examination for the purpose of ascertaining the current severity of his service-connected lumbosacral strain.  This is also important given the fact that a claim for entitlement to a TDIU has been raised.  

Lastly, the RO denied the Veteran's claim for service connection for major depression in the December 2007 rating decision that is the subject of this appeal.  The Veteran filed a notice of disagreement (NOD) in March 2008 but the September 2008 SOC did not include the issue and no substantive appeal has been filed concerning this claim.  See October 2008 VA Form 9.  The Board acknowledges that a September 2009 SSOC included the issue for the first time; however, the issuance of an SSOC was an incorrect means of addressing the Veteran's NOD.  See 38 C.F.R. § 19.31(a).  In addition, the September 2009 SSOC did not adequately notify the Veteran of what was required to perfect an appeal of that claim.  The inclusion of the depression claim in the September 2009 SSOC, without explanation as to why that claim was not included before, is further confusing because a July 2009 SSOC, provided after the Veteran submitted a Substantive Appeal, did not include any reference to the depression claim.  Where a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  This must be accomplished on remand. 

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice regarding a claim for TDIU.  

2.  Obtain the Veteran's complete treatment records from the VA outpatient clinic in Broward, Florida.  

3.  Obtain the Veteran's treatment records from the San Juan VA Medical Center dated between September 1994 and October 2007, between December 2007 and March 2008, and since September 2009.  If any of these records are in a retired or archived status, efforts should be made to acquire the records.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile. 

4.  When the foregoing development has been completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any current right shoulder disorder.  The claims folder should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The examiner is asked to state whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any current right shoulder disorder had its onset during active service, is related to any in-service disease, event, or injury, to include the May 1971 record in which it is noted that he fell on his right shoulder with resulting strain, or is otherwise etiologically related to active service. 

The examiner must acknowledge the Veteran's report of continuity of symptomatology since the incident in service.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

5.  Thereafter, schedule the Veteran for a VA spine examination, preferably with an orthopedist.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be performed. 

The examiner should identify all residuals attributable to the Veteran's service-connected lumbosacral strain. 

The examiner should report the range of motion measurements for the lumbar spine, in degrees.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

The examiner should identify any nerve(s) affected by the Veteran's service-connected lumbosacral strain.  The examiner(s) should discuss the extent, if any, of paralysis of the nerves involved.  

The examiner should also discuss whether the Veteran has any neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 

The examiner should distinguish, to the extent possible, between symptomatology resulting from the Veteran's service-connected lumbosacral strain and any nonservice-connected lumbosacral spine disorders.  If it is medically impossible to distinguish among symptomatology resulting from the several disorders, the examiner should state this in the examination report. 

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's lumbosacral strain renders him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered. 

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. 

6.  Provide the Veteran a statement of the case with respect to the issue of entitlement to service connection for major depression.  The Veteran should be informed of the actions necessary to perfect an appeal on this issue.  Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

7.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

8.  Finally, readjudicate the claims for service connection for a right shoulder disability and a rating in excess of 20 percent for lumbosacral strain, to include entitlement to a TDIU.  If any benefit sought on appeal is not granted, issue an updated supplemental statement of the case (SSOC).  The Veteran and his representative should also be given an appropriate amount of time to respond to it.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


